Exhibit 1 Fountain Square Chattanooga, TN 37402 www.unum.com news FOR IMMEDIATE RELEASE Contact Thomas A. H. White 423 294 8996 Unum Group Reports Fourth Quarter 2009 Results Favorable Operating Trends and Solid Capital Position Maintained CHATTANOOGA, Tenn. (February 2, 2010) – Unum Group (NYSE: UNM) today reported net income of $199.4 million ($0.60 per diluted common share) for the fourth quarter of 2009, compared to net income of $41.8 million ($0.13 per diluted common share) for the fourth quarter of Included in the results for the fourth quarter of 2009 are net realized after-tax investment losses of $18.9 million ($0.06 per diluted common share), compared to $167.6 million ($0.50 per diluted common share) in the fourth quarter of 2008. Net realized after-tax investment losses for the fourth quarter of 2009 include an after-tax gain of $22.7 million resulting from changes in the fair value of an embedded derivative in a modified coinsurance contract, compared to an after-tax loss of $120.1 million in the fourth quarter of 2008. Also included in net realized after-tax investment losses for the fourth quarter of 2009 is a net realized after-tax investment loss of $41.6 million related to sales and write-downs of investments, compared to $47.5 million in the fourth quarter of 2008. Adjusting for these items, income on an after-tax basis was $218.3 million ($0.66 per diluted common share) in the fourth quarter of 2009, compared to $209.4 million ($0.63 per diluted common share) in the fourth quarter of 2008. “The Company had another solid quarter and we closed the year well positioned for the year ahead,” said Thomas R. Watjen, president and chief executive officer.“While we believe that the general business and economic environment will continue to pose challenges, the actions we have taken the past several years have positioned us well and provide us with significant operating and financial flexibility.” UNUM IS A REGISTERED TRADEMARK AND MARKETING BRAND OF UNUM GROUP AND ITS INSURING SUBSIDIARIES. RESULTS BY SEGMENT In the following discussions of the Company’s operating segment results, “operating revenue” excludes net realized investment gains and losses.“Operating income” or “operating loss” excludes income tax and net realized investment gains and losses. Unum US Segment Unum US reported operating income of $203.0 million in the fourth quarter of 2009, an increase of 11.2 percent from $182.6 million in the fourth quarter of 2008.
